DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2. Applicant's election with traverse of Species A in Species Group I and Species A in species group II in the reply filed on 16 December 2020 is acknowledged.  The traversal is on the grounds that the claims include sufficiently few species and thus the search and examination would not impose a serious burden on the examiner. After further search and consideration of the elected species, it was found that the search and examination of the additional species is not a serious burden and the election of species requirements set forth in the 6 November 2020 Office action are hereby withdrawn.

Claim Status
3. Claims 1-20 are currently pending and under examination herein.
Claims 1-20 are rejected.
Claims 3 and 12 are objected to.

Priority
4. The instant application claims the benefit of priority as a continuation of U.S. Application No. 13/333/832 filed 21 December 2011, which claims the benefit of priority as a continuation of U.S. Application No. 12/958,352 filed 1 December 2010, which claims the benefit of priority to U.S. Provisional Application No. 61/296,358 filed 19 January 2010, U.S. Provisional Application No. 61/360,837 filed 1 July 2010, U.S. Provisional Application No. 61/407,017 filed 26 October 2010, and U.S. Provisional Application No. 61/455,849 filed 26 October 2010.

Claims 1, 10 and 19 recite limitations for using sequencing information to identify a number of mapped sequence tags for at least one normalizing chromosome, using the number of mapped sequence tags for the at least one normalizing chromosome to calculate a chromosome dose and comparing the dose to a threshold value to identify the presence or absence of fetal trisomy. However, U.S. Provisional Application No. 61/296,358 filed 19 January 2010 and U.S. Provisional Application No. 61/360,837 filed 1 July 2010 do not provide any support for these limitations. Therefore, claims 1-20 are not granted the claim to the benefit of priority to U.S. Provisional Application No. 61/296,358 filed 19 January 2010 and U.S. Provisional Application No. 61/360,837 filed 1 July 2010. 

Information Disclosure Statement
5. The Information Disclosure Statement filed on 26 January 2018 is in compliance with the provisions of 37 CFR 1.97 and has been considered in part. References that were not considered are lined through on the attached list of references cites. Multiple foreign patent literature and non-patent literature documents were not considered because a legible copy of the reference was not provided in either the instant application or the prior filed U.S. Applications that the instant application claims priority to. In addition, the non-patent literature citations included numerous references to U.S. patent applications that were duplicates of application numbers presented in the U.S. patent and patent application section of the IDS. These duplicates were lined through as they had already been considered and Applicant did not provide legible copies of these references. A signed copy of list of references cited from the IDS is included with this Office Action.

Drawings
6. Figures 2A-11E in the drawings filed 11 August 2017 are executed in color. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
7. The abstract of the disclosure is objected to because it includes language that can be implied, specifically “The invention provides”.  Correction is required.  See MPEP § 608.01(b).

8. The disclosure is objected to because of the following informalities: 
Para. [0040] recites “Figures 11A-11C” in the first line but then describes figures up to Figure 11E in the rest of the paragraph. The first line should be amended to recite “Figures 11A-11E”.
It contains an embedded hyperlink and/or other form of browser-executable code in paras. [0068] and [00162]-[00163]. Applicant is required to delete the .
Appropriate correction is required.

Claim Objections
9. Claims 3 and 12 are objected to because of the following informalities: “a chromosome dose” in line 7 should be “the chromosome dose” in order to properly reference the antecedent basis for the term recited in claims 1 and 10, from which claims 3 and 12 depend.  Appropriate correction is required.

Claim Interpretation
10. Claims 1, 10 and 19 recite limitations for using sequencing information to identify a number of mapped sequence tags for a chromosome of interest and at least one normalizing chromosome. Under the broadest reasonable interpretation, this limitation requires only counting the number of mapped sequence tags and does not require performing mapping of the of sequence information.
Claim 1, 10 and 19 also recite “wherein said normalizing chromosome is a chromosome or group of chromosomes that gives the smallest variability in chromosome dose across a plurality of qualified samples and/or gives the greatest differentiability in chromosome dose between an affected trisomy 21 sample from one or more unaffected samples”. This limitation equates to a product-by-process limitation that is used to define the process by which the at least one normalizing chromosome was previously identified but does not require that this analysis process is performed within the metes and bounds of the claimed invention. Therefore, a chromosome that would be identified as a normalizing chromosome by the above process but is identified by a different method would still read on the instant claims.


Claim Rejections - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11. Claims 2, 11, and 20 are rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “wherein step (d) comprises calculating a chromosome dose for chromosome 21 as a ratio of said number of mapped sequence tags identified for chromosome 21 and said number of sequence tags identified for said at least one normalizing chromosome”. Claim 11 recites “wherein step (d) comprises calculating a chromosome dose for chromosome 18 as a ratio of said number of mapped sequence tags identified for chromosome 18 and said number of sequence tags identified for said at least one normalizing chromosome”. Claim 20 recites “wherein step (d) comprises calculating a chromosome dose for chromosome 13 as a ratio of said number of mapped sequence tags identified for chromosome 13 and said number of sequence tags identified for said at least one normalizing chromosome”. However, the instant specification only discloses that the chromosome dose is calculated as a ratio and does not provide any other alternative methods for calculating a chromosome dose (see paras. [0105], [0115], [0168], and [0185]). As such, only description for calculating a chromosome dose is calculating a ratio between the chromosome of interest and the at least one normalizing chromosome. Therefore, Claims 2, 11 and 20 do not recite any further limitations on step (d) in 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more judicial exceptions: 
Claims 1, 10 and 19 recite identifying a number of mapped sequence tags for chromosome 21/18/13, identifying a number of mapped sequence tags for at least one normalizing chromosome, using the number of mapped sequence tags identified for chromosome 21/18/13 and the number of mapped sequence tags identified for said at least one normalizing chromosome to calculate a chromosome dose for chromosome 21/18/13, and comparing said chromosome dose to at least one threshold value, and thereby identifying the presence or absence of fetal trisomy 21/18/13, wherein said normalizing chromosome is a 
Claims 2, 11 and 19 recite wherein step (d) comprises calculating a chromosome dose for chromosome 21/18/13 as a ratio of said number of mapped sequence tags identified for chromosome 21/18/13 and said number of sequence tags identified for said at least one normalizing chromosome.
Claims 3 and 12 recite wherein step (d) comprises: (i) calculating a sequence tag density ratio for chromosome 21/18, by relating said number of mapped sequence tags identified for chromosome 21/18 in step (b) to the length of chromosome 21/18; (ii) calculating a sequence tag density ratio for said at least one normalizing chromosome, by relating said number of mapped sequence tags identified for said at least one normalizing chromosome in step (c) to the length of said at least one normalizing chromosome; and (iii) using the sequence tag density ratios calculated in steps (i) and (ii) to calculate a chromosome dose for chromosome 21/18, wherein said chromosome dose is calculated as a ratio of said sequence tag density ratio for chromosome 21/18 and said sequence tag density ratio for said at least one normalizing chromosome.
Under the broadest reasonable interpretation, identifying a number of mapped sequence tags of a chromosome equates to counting a number of already mapped sequence tags that equates to a step of evaluating data that can be practically performed in the human mind as claimed. In addition, the limitations for comparing the chromosome dose to a threshold value and identifying the presence of absence of a fetal trisomy equates to a step of comparing two data values and making a decision based on the comparison that can be practically performed in the human mind as claimed. Therefore these limitations fall under the “Mental processes” Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere data gathering activity. Specifically, the claims recite the following additional elements:
Claims 1, 10, and 19 recite sequencing at least a portion of fetal and maternal nucleic acids of a maternal blood sample to obtain sequence information.
Claims 4 and 13 recite that the nucleic acids are cell-free DNA molecules.
Claims 5 and 14 recite wherein said sequencing is performed on an amplified library preparation.
Claims 6 and 15 recite wherein said sequencing is next generation sequencing (NGS).
Claims 7 and 16 recite wherein said sequencing is massively parallel sequencing-by-synthesis with reversible dye terminators.
Claim 8 and 17 recite wherein said sequencing is sequencing-by-ligation.
Claims 9 and 18 recite wherein said sequencing is single molecule sequencing.
Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to well-understood, routine and conventional activities. The instant claims recite the following additional elements:
Claims 1, 10, and 19 recite sequencing at least a portion of fetal and maternal nucleic acids of a maternal blood sample to obtain sequence information.
Claims 4 and 13 recite that the nucleic acids are cell-free DNA molecules.
Claims 5 and 14 recite wherein said sequencing is performed on an amplified library preparation.
Claims 6 and 15 recite wherein said sequencing is next generation sequencing (NGS).
Claims 7 and 16 recite wherein said sequencing is massively parallel sequencing-by-synthesis with reversible dye terminators.
Claim 8 and 17 recite wherein said sequencing is sequencing-by-ligation.
Claims 9 and 18 recite wherein said sequencing is single molecule sequencing.
The courts have recognized that limitations for amplifying and sequencing nucleic acid sequences and analyzing DNA to provide sequencing information are well-understood, routine University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014) and Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546. Furthermore, the instant specification describes that the sequencing technologies utilized in the invention, including sequencing-by-synthesis with reversible dye terminators, sequencing by ligation or single molecule sequencing, is carried out using commercially available sequencing technologies (paras. [0084]-[0096]). Therefore, the additional elements of the claims recite the use of commercially available technologies and carrying out laboratory techniques that the courts have identified as well-understood, routine and conventional. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-3, 5-12, and 14-20 are not patent eligible.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


13. Claims 1-2, 4-11, and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lo et al. (US 2010/0112590 A1; IDS Document) as evidenced by Voelkerding et al. (Clin Chem 2009, vol. 55, no. 4, pgs. 641-658; IDS Document).
With respect to claims 1-2, 10-11, and 19-20, Lo et al. discloses a method for determining whether a nucleic acid imbalance exists in a biological sample from a pregnant female (para. [0031]). Lo et al. discloses that the nucleic acid imbalance includes a trisomy of chromosomes 21, 18, or 13 (paras. [0080], [0122]-[0123], and [0178]; claims 1 and 19). Lo et al. discloses that the method includes sequencing at least a portion of fetal and maternal nucleic acids of a maternal blood sample to obtain nucleic acid information (paras. [0065]-[0068]; Fig. 1A; claims 1 and 18). Lo et al. then discloses determining a first amount of a first chromosome that is being tested for potential imbalance using the sequencing information by counting the number of sequenced tags originating from the particular chromosome (paras. [0048], [0069] and [0071]; Fig. 1A). Lo et al. then discloses determining a second amount of one or more second chromosomes other than the one being tested using the sequencing data by counting the number of sequenced tags originating from the particular chromosome (paras. [0049] and [0070]-[0071]; Fig. 1A). Lo et al. next discloses determining a ratio of the first amount to the second amount, comparing the ratio to one or more cutoff values and classifying whether an 
Regarding claims 4 and 13, Lo et al. discloses the biological sample is maternal plasma, that includes cell-free fetal and maternal nucleic acids (para. [0005], [0063] and [0065]). 
Concerning claims 5 and 14, Lo et al. discloses that the sequencing is done using clonally expanded sequences (para. [0067] and [0081]).
Pertaining to claims 6 and 15, Lo et al. discloses that the sequencing is carried out using one of various platforms including the 454 platform, Illumina Genome Analyzer, Applied Biosystems SOLiD system and Helicose True Single Molecule DNA sequencing technology (para. [0067]). All of these systems are next-generation sequencing platforms, as evidenced by Voelkerding et  al. Voelkerding et al. identifies all of the platforms cited by Lo et al. and next-generation sequencing platforms (pg. 641, col. 2, para. 2 to pg. 647, col. 2, para. 1; Table 1).
As to claims 7 and 16, Lo et al. discloses performing massively parallel sequencing on the Illumina genome analyzer platform (para. [0067]). This platform performs sequencing-by-synthesis with reversible dye terminators, as evidenced by Voelkerding et al. Voelkerding et al. discloses that the Illumina Genome Analyzer performs sequencing by synthesis with the reversible dye terminator sequencing method (pg. 642, col. 2, para. 2 to pg. 645, col. 2, para. 1; Fig. 2; Table 1).
With respect to claims 8 and 17, Lo et al. discloses sequencing using the SOLiD system (para. [0067]). This system performs sequencing using the sequencing by ligation method, as evidenced by Voelkerding et al. Voelkerding et al. discloses that the SOLiD system performs sequencing using sequencing by ligation (pg. 645, col. 2, para. 2 to pg. 647, col. 1, para. 1; Fig. 3; Table 1). 
Regarding claims 9 and 18, Lo et al. discloses that the sequencing can be performed using single molecule sequencing platforms (para. [0067]).
prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15. Claims 1-2, 4, 6, 10-11, 13, 15 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, and 14-16 of U.S. Patent No. 9,260,745 B2 (IDS Document). Although the claims at issue are not identical, they are not the scope of the claims of the 9,260,745 patent encompasses the claimed steps in the cited claims of the instant application. Therefore, the claimed steps are performed in the process of the cited claims of the 9,260,745 patent.

16. Claims 1-4, 6-11, 13, and 15-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-11, and 13-18 of U.S. Patent No. 9,657,342 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of the 9,657,342 patent encompasses the claimed steps in the cited claims of the instant application. Therefore, the claimed steps are performed in the process of the cited claims of the 9,657,342 patent.

17. Claim 1-3, 10-12 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 15/601,951 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of the 15/601,651 application completely encompasses the scope of the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

18. Claim 1-3, 5-9 10-12 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13 and 15-25 of copending Application No. 15/659,523 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims of the 15/659,523 application completely encompasses the scope of the claims of the instant application.


Conclusion
19. No claims are allowed.
It is noted that claims 3 and 12 are free from the prior art as the prior art does not teach nor fairly suggest determining sequence tag density ratios for the chromosome of interest and at least one normalizing chromosome according to the definition of the sequence tag density ratio set forth in para. [0062] of the specification.

E-mail Communications Authorization
20. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may 

Inquiries
21. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.